Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 17, 2022

                                       No. 04-21-00548-CV

                                        Luis G. SEGURA,
                                            Appellant

                                                 v.

                                          Luis SEGURA,
                                             Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2021CV02922
                        Honorable David J. Rodriguez, Judge Presiding


                                          ORDER
        This is an appeal in a forcible detainer action in which the clerk’s record shows the
county court at law signed a default judgment of possession in favor of appellee on November
19, 2021. The clerk’s record also shows the county clerk subsequently issued a writ of
possession to enforce the judgment and that the writ of possession was executed and the property
was delivered to appellee on January 7, 2022. While the clerk’s record shows the county court
set a bond to supersede the judgment, the record does not show that appellant paid the bond. See
TEX. PROP. CODE ANN. § 24.007 (“A judgment of a county court may not under any
circumstances be stayed pending appeal unless, within 10 days of the signing of the judgment,
the appellant files a supersedeas bond in an amount set by the county court.”).

        The only issue in a forcible detainer action is the right to actual possession of the
property. See TEX. R. CIV. P. 510.3(e); Marshall v. Hous. Auth. of the City of San Antonio, 198
S.W.3d 782, 785 (Tex. 2006); see also TEX. PROP. CODE ANN. §§ 24.001–.002. A judgment of
possession in such an action determines only the right to immediate possession and is not a final
determination of whether an eviction is wrongful. Marshall, 198 S.W.3d at 787. When an
appellant fails to file a supersedeas bond in the amount set by the county court at law, the
judgment may be enforced and a writ of possession may be executed, evicting the defendant
from the property. See TEX. PROP. CODE § 24.007; TEX. R. CIV. P. 510.13; Marshall, 198 S.W.3d
at 786. If a forcible detainer defendant fails to supersede the judgment and loses possession of
the property, the appeal is moot unless the forcible detainer defendant (1) timely and clearly
expressed his intent to appeal and (2) asserted “a potentially meritorious claim of right to current,
actual possession of the [property].” See Marshall, 198 S.W.3d at 786–87.
       Because the record appears to show that appellant did not pay a supersedeas bond, that
the writ of execution was subsequently executed, and that appellee has taken possession of the
property, this appeal may be moot. We therefore ORDER appellant to file a written response by
March 28, 2022 explaining: (1) whether the writ of possession was executed; and (2) why this
appeal should not be dismissed as moot.

       All other appellate deadlines are suspended until further order of this court.



                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of March, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court